Citation Nr: 1631504	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  06-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from April 1975 to July 1996, with periods of active duty for training (ADT) and inactive duty for training (IDT) but no recognized periods of active service.  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  38 U.S.C.A. §101(2), (24); Paulson v. Brown, 7 Vet. App. 466, 470 ("[A]n individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.").

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case was previously remanded by the Board in April 2008, April 2010, and January 2012.  In January 2013, the Board, in part, denied the appellant's claim of entitlement to service connection for arthritis.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded that portion of the January 2013 Board decision that denied the appellant's arthritis claim.  The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in January 2015 for additional development which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2016 the appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of her testimony is of record.


FINDING OF FACT

Arthritis was not incurred in service, nor may it be presumed to have been so incurred, and it is not otherwise due to or aggravated by service.



CONCLUSION OF LAW

The requirements for service connection for arthritis have not been met.  38 U.S.C.A. §§ 101(2), (24), 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO sent the appellant a letter in December 2005 that informed her of the VCAA and asked her to identify the joints affected by the claimed arthritis, and the RO subsequently readjudicated the claim in April 2006 after affording the appellant ample time in which to respond.  The appellant has not identified any complaint or prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file.  The appellant has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The appellant was also afforded a hearing before the Board, during which she presented oral argument in support of her claim for service connection.

In its January 2015 remand the Board directed the AOJ to afford the appellant a VA medical examination in support of her claim for service connection for arthritis, which was performed in April 2015.  The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Evidence and Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service; in such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, do not apply to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

Service connection may be granted for injury or disease incurred while on ADT.  Service connection may be granted for injuries incurred while on IDT, but not for disease.  38 U.S.C.A. § 101(24). 

In her present claim for service connection, received in October 2005, the appellant stated that running and taking physical training (PT) tests in the Army Reserve had placed excessive stress on her joints.  Army Reserve service treatment records include a March 1992 physical profile (no PT) based on rheumatoid arthritis.  A January 1993 physical profile (no prolonged standing or push-ups) cited nonspecific arthritis involving multiple joints.  In July 1993 the appellant complained of pain in the legs and multiple joints, mostly hips, knees and ankles but occasionally elbows and right wrist; the clinical impression was multiarticular arthritis of unknown etiology.  An August 1993 letter to the appellant's unit from Family Medical Center states the appellant was currently being treated for multiple articular arthritis with symptoms of joint pain, and that the appellant would be able to perform her normal duties but not to perform PT.  A July 1994 Medical Board noted recurrent ankle and elbow joint tendonitis and degenerative arthritis, mild for five years and under medical treatment for two years, but found the appellant to be fit for further service within her military occupational specialty (MOS) of clerk with appropriate physical profile limitations.  In August 1994 a medical board was requested to evaluate a four-year history of pain in multiple joints (ankles, wrists, elbows and shoulders).  There is no indication in the Army Reserve STRs of any traumatic musculoskeletal injury, and there is no line of duty (LOD) investigation or other evidence in service personnel records showing such an in-service injury.

The appellant presented to Mississippi Sports Medicine in December 2008 complaining of a three-month history of right knee pain; she denied history of trauma.  Magnetic resonance imaging (MRI) showed an impression of severe degenerative arthritis in the right knee.  

The appellant had a VA examination in April 2015 performed by a physician who reviewed the claims file.  The examination was performed under protocol for knee disorders because the right knee was the only currently-documented arthritis joint; however, the examiner was asked to provide an opinion as to whether the appellant's generalized arthritis of multiple joints is related to ADT/IDT.  The examiner stated that current examination was consistent with slight-to-mild degenerative joint disease of the right knee.  As regards the question of service connection for generalized arthritis of the joints, the examiner stated it was less likely than not that the appellant's claimed disability was incurred in or related to service on ADT or IDT on two weekends per month at most and a few weeks per year.  The examiner noted that there was no indication of significant worsening of knee complaints after 1990 until the treatment record from Mississippi Sports Medicine in 2008 that showed complaint of knee pain that had been present for three months.  The examiner stated the evidence did not support the claim or premise that the appellant's activities or training had led to a significant worsening of her complaints, and there is no evidence of any arthritis complaints or findings that were increased beyond their natural progression by any incident that occurred during service.

In April 2015, after the examination cited above, the appellant submitted a letter asserting that arthritis in the right knee and ankle had commenced in the early 1990s and arthritis in the spine was identified in July 2013.  She also stated that she had complained of knee and ankle pain while running during drill, and that while in annual summer camp in 1994 or 1995 she complained of joint pain while wearing the PT uniform and was advised to wear a sweat suit with long legs to protect her joints from the cold.  

In her March 2016 videoconference hearing before the Board the appellant testified that she first had right ankle pain in a practice PT test during a weekend drill in the 1990s.  She complained at the time to her First Sergeant but was advised to see her private physician, who in turn advised the appellant's unit that she should not perform strenuous PT or other physical activity.  Thereafter, the appellant continued to serve in her Reserve unit until 1995 and continued to perform strenuous activities.  The appellant testified that she had a sedentary civilian job during her period of Reserve service, and that the only strenuous activity she performed was associated with her Reserve duties.  The "nonspecific arthritis" referenced in STRs refers to the right ankle and right knee, but she subsequently developed arthritis also in the back, hips, elbows, knees and ankles.  The appellant complained that the VA examiner had spent only a short time examining her and had not adequately questioned her about the onset and chronicity of her symptoms.  

On review of the evidence above, the Board finds at the outset that the appellant has shown a diagnosis of arthritis of the right knee.  Accordingly, the first element of service connection - medical evidence of a disability - is shown at least in that joint.  However, a claimant seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

In this case there is no documentation of any specific traumatic musculoskeletal injury during ADT or IDT that might be related to subsequent arthritis.  The appellant asserts she injured her ankle during service; she is competent to report undocumented injuries during service, but even if her report is accepted as competent and credible, there is no medical evidence of a current ankle disability or medical opinion which associated such disability with the reported ankle injury during service.  

The appellant points to general wear-and-tear during ADT and IDT as being the likely cause of her claimed generalized arthritis.  STRs show that multiarticular arthritis "of unknown etiology" arose coincident with the appellant's Reserve service, but competent and uncontroverted medical opinion of record, in the form of the VA examiner's report, states that the appellant does not likely have arthritis that is due to such service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The appellant has complained that the VA examiner spent only a short amount of time with her and did not question her closely; thus, she contends that the examination was inadequate and the examiner incompetent.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  Further, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In this case the VA examiner's opinion passes all three elements of the Nieves-Rodriguez test, and the Board may rely upon it as probative. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical opinion cited above the Board has carefully considered the lay evidence offered by the appellant in the form of her testimony before the Board, her correspondence to VA and her comments to various medical providers and examiners.
The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition to asserting an ankle injury in service that is not documented in STRs, which she is competent to do, the lay evidence is offered to essentially assert the appellant's sincere belief that her claimed generalized arthritis is due to wear-and-tear during ADT and IDT over the space of more than 20 years.  However, STRs characterize her multiple articular arthritis as being of "unknown etiology," indicating that the cause of her disease is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In sum, based on the evidence and analysis above the Board finds the appellant does not have arthritis that is incurred in or otherwise related to ADT or IDT.  Accordingly, the requirements for service connection are not met and the claim must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  In this case, the evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);


ORDER

Service connection for arthritis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


